DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0098839 A1 to Lee et al., “Lee”, in view of U.S. Patent Application Publication Number 2005/0179098 A1 to Chan et al., “Chan”.
Regarding claim 12, Lee discloses an integrated chip (IC) (e.g. FIG. 1(C), FIG. 2, alternately FIG. 6), comprising:
a first semiconductor device (NMOS 104) comprising a first gate electrode (140a, ¶ [0034]) disposed over a first gate dielectric (102A, ¶ [0034]); and
a second semiconductor device (PMOS 106) laterally spaced from the first semiconductor device,
wherein:
the second semiconductor device comprises a second gate electrode (140b, ¶ [0035]) disposed over a second gate dielectric (102B, ¶ [0035]);
the second gate dielectric (102B) comprises N high-k dielectric structures (120 and 130, N=2) and the first gate dielectric (102A) comprises M high-k dielectric structures (120, M=1);
N is greater than or equal to two (N=2) and M is less than N (1<2);
a first high-k dielectric structure (120 in 102B) of the N high-k dielectric structures and one of the M high-k dielectric structures (120 in 102A) have a same chemical composition; and a second high-k dielectric structure (130) of the N high-k dielectric structures has a different chemical composition (¶ [0035]) than the first high-k dielectric structure (120) of the N high-k dielectric structures.
	Lee fails to clearly teach wherein the first high-k dielectric (120 in 102B) has a different thickness than the one of M high-k dielectric structures (120 in 102A). Lee teaches wherein the second and first high-k dielectric may be a metal oxide (hafnium oxide, ¶ [0034],[0035]).
Chan teaches (e.g. FIG. 18) wherein a second dielectric structure (54b, ¶ [0022]) has a different thickness than a first dielectric structure (54a).  Chan teaches wherein the first and second dielectrics may be a metal oxide (¶ [0022]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee with different thicknesses between the second and first high-k dielectrics as taught by Chan in order to use the NMOS and PMOS transistors of Lee with thinner high-k dielectrics for high speed CMOS transistors such as core or logic devices and thicker high-k dielectrics for higher voltage CMOS transistors such as input/output (I/O) (Chan ¶ [0022]).

Regarding claim 13, Lee in view of Chan yields the IC of claim 12, and Lee further teaches (FIG. 2) wherein: the first gate dielectric (102A) and the second gate dielectric (102B) are disposed over a semiconductor substrate (100, inherently semiconductor for NMOS and PMOS channels ¶ [0034]); and
the first high-k dielectric structure (120 in 102B) of the N high-k dielectric structures (120 and 130) is disposed nearer an upper surface of the semiconductor substrate (100) than each of the other N high-k dielectric structures (130, i.e. 130 is above 120).

Regarding claim 14, Lee in view of Chan yields the IC of claim 12, and Lee further teaches (FIG. 6) wherein: the first gate dielectric (502A) and the second gate dielectric (502B) are disposed over a semiconductor substrate (500); and
the second high-k dielectric structure (520 in 502B) of the N high-k dielectric structures (520 and 530) is disposed nearer an upper surface of the semiconductor substrate (100) than each of the other N high-k dielectric structures (520, i.e. 530 is above 520).

Regarding claim 15, Lee in view of Chan yields the IC of claim 12, and Lee further teaches wherein N (120 and 130 in 120B) is equal to two and M (120 in 102A) is equal to one.

Claims 1,2,16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0098839 A1 to Lee et al., “Lee”, in view of U.S. Patent Application Publication Number 2005/0179098 A1 to Chan et al., “Chan”, and U.S. Patent Application Publication Number 2014/0027859 A1 to Gerhardt et al., “Gerhardt”.
Regarding claim 1, Lee discloses an integrated chip (IC) (e.g. FIG. 1(C), FIG. 2), comprising:
a first gate dielectric (102A, ¶ [0034]) disposed on a semiconductor substrate (100), wherein the first gate dielectric (102A) comprises a first high-k dielectric structure (120 in 102A) having a first chemical composition (¶ [0034]);
a first gate electrode (140a, ¶ [0034]) disposed on the first gate dielectric (102A);
a second gate dielectric (102B, ¶ [0035]) disposed on the semiconductor substrate (100), wherein the second gate dielectric (102B) is laterally spaced from the first gate dielectric (102A), 
wherein the second gate dielectric (102B) comprises a second high-k dielectric structure (also formed of 120) having the first chemical composition, and 
wherein the second gate dielectric (102B) comprises a third high-k dielectric structure (130, ¶ [0035]) that has a second chemical composition different than the first chemical composition; and
a second gate electrode (140b, ¶ [0035]) disposed on the second gate dielectric (102B).
Lee fails to clearly teach wherein the second high-k dielectric structure (120 in 102B) has a different thickness than the first high-k dielectric structure.  Lee teaches wherein the second and first high-k dielectrics may be a metal oxide (hafnium oxide, ¶ [0034],[0035])
Chan teaches (e.g. FIG. 18) wherein a second dielectric structure (54b, ¶ [0022]) has a different thickness than a first dielectric structure (54a).  Chan teaches wherein the first and second dielectrics may be a metal oxide (¶ [0022]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee with different thicknesses between the second and first high-k dielectrics as taught by Chan in order to use the NMOS and PMOS transistors of Lee with thinner high-k dielectrics for high speed CMOS transistors such as core or logic devices and thicker high-k dielectrics for higher voltage CMOS transistors such as input/output (I/O) (Chan ¶ [0022]).
Lee fails to clearly teach wherein upper surfaces of the first gate electrode, the first high-k dielectric structure, the second high-k dielectric structure, the third high-k dielectric structure, and the second gate electrode are substantially co-planar.
Gerhardt teaches wherein planar high-k dielectrics (e.g. dielectrics 16 and 22 in Figure 1F, ¶ [0020],[0023]) may also be substituted or formed using a replacement gate process such that (e.g. Figure 2H) a first high-k dielectric (e.g. 22 in one gate, ¶ [0032]), a second high-k dielectric (e.g. 16 in adjacent gate ¶ [0031]) and a third high-k dielectric (e.g. also 22 in adjacent gate) are coplanar with each-other and first and second gate electrodes (60B, 60A), and both serve the same function as suitable gate electrodes.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee in view of Chan with the upper surfaces of the high-k dielectrics and gate materials to be coplanar as taught by Gerhardt in order to benefit from being able select different gate metals (e.g. work function tuning) (Gerhardt ¶ [0032]) and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	wherein in the instant case (1) and (2) are addressed above and it would have been obvious to one having ordinary skill in the art to have substituted a planar dielectric and planar gate with the replacement gate (RMG) or gate-last technique with upper surfaces coplanar as taught by Gerhardt as one having ordinary skill in the art could have performed the substitution and the result would be a predictably functional gate structure.

Regarding claim 2, although Lee in view of Chan and Gerhardt yields the IC of claim 1, Lee fails to explicitly state wherein the first gate dielectric has a first capacitance per a unit of area and the second gate dielectric has a second capacitance per the unit of area that is different than the first capacitance.
	However, Lee teaches wherein the capacitance is proportional to permittivity and inversely proportional to thickness (¶ [0005]) and the first and second gate dielectrics of Lee (and consequently Lee in view of Chan and Gerhardt) each have different permittivity and thicknesses.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee in view of Chan and Gerhardt with different capacitances per unit area as suggested by Lee since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the capacitance per unit area determines the gate capacitance coupling for each transistor which affects electrical characteristics such as threshold or operating voltage making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 16, although Lee in view of Chan yields the IC of claim 12, Lee fails to clearly teach wherein upper surfaces of the first gate electrode, the second
gate electrode, the N high-k dielectric structures, and the M high-k dielectric structures are substantially co-planar.
Gerhardt teaches wherein planar high-k dielectrics (e.g. dielectrics 16 and 22 in Figure 1F, ¶ [0020],[0023]) may also be substituted or formed using a replacement gate process such that (e.g. Figure 2H) a first high-k dielectric (e.g. 22 in one gate, ¶ [0032]), a second high-k dielectric (e.g. 16 in adjacent gate ¶ [0031]) and a third high-k dielectric (e.g. also 22 in adjacent gate) are coplanar with each-other and first and second gate electrodes (60B, 60A), and both serve the same function as suitable gate electrodes.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lee in view of Chan with the upper surfaces of the high-k dielectrics and gate materials to be coplanar as taught by Gerhardt in order to benefit from being able to benefit from selecting different gate metals (e.g. work function tuning) (Gerhardt ¶ [0032]) and since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
B. Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
	wherein in the instant case (1) and (2) are addressed above and it would have been obvious to one having ordinary skill in the art to have substituted a planar dielectric and planar gate with the replacement gate (RMG) or gate-last technique with upper surfaces coplanar as taught by Gerhardt as one having ordinary skill in the art could have performed the substitution and the result would be a predictably functional gate structure.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
although prior art, e.g. Lee, Chan, and Gerhardt teach limitations as discussed above, prior art fails to reasonably teach or suggest together a first source/drain region and a second source/drain region disposed in the semiconductor substrate and on opposite sides of the second gate dielectric; and
a resistive memory cell disposed over the second gate electrode and the first gate electrode, wherein the resistive memory cell comprises a data storage structure disposed between a first resistive memory cell electrode and a second resistive memory cell electrode, and wherein the second source/drain region is electrically coupled to the first resistive memory cell electrode, as claimed in claim 3 together with all of the limitations of claims 2 and claim 1 as claimed.  Claims 4-6 are objected to as being allowable in virtue of depending upon and including all of the limitations of claim 3.
Additionally, prior art fails to reasonably teach or suggest first sidewall spacers disposed on opposite sides of the first gate electrode, wherein the first high-k dielectric structure extends vertically along one of the first sidewall spacers from below the first gate electrode to an upper surface of the one of the first sidewall spacers; and second sidewall spacers disposed on opposite side of the second gate electrode, wherein the third high-k dielectric structure extends vertically from below the second gate electrode to an upper surface of one of the second sidewall spacers, as claimed in claim 7 together with all of the limitations of claim 1 as claimed.  Claims 8-11 are objected to as being allowable in virtue of depending upon and including all of the limitations of claim 7.
Although prior art, e.g. Lee, Chan, and Gerhardt teach limitations as discussed above and Lee further teaches a first IL layer (110 in 102A) and a second IL layer (110 in 102B), prior art fails to reasonably teach or suggest wherein the second IL layer has a second thickness that is greater than the first thickness together with all of the other limitations of claim 17 as claimed.  Claims 18-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891